EXHIBIT 10.1

Separation and Release Agreement





August 21, 2006







Bart J. Doedens, M.D.



Re: Separation and Release Agreement



Dear Bart:



This Separation and Release agreement ("Agreement") will serve as formal
confirmation of your resignation from employment as Vice President, Biomet, Inc.
and President, EBI, L.P. (collectively "Biomet") and any positions you may hold
with any Affiliates (as defined below) of Biomet effective at close of business
on Friday, July 14, 2006 (the "Effective Date").



To ease your transition, Biomet offers you the following separation package. If
you accept the terms of this Agreement, Biomet will provide the following
consideration to you, in gross, less all applicable payroll tax withholdings and
authorized or required deductions:



a.         Payment of your present base-salary of $425,000 for a period of
twelve (12) months from the Effective Date payable on a bi-weekly basis
consistent with EBI's regular salary paymentschedule.  In the event of your
incapacity or death, Biomet shall pay any amount remaining due hereunder to your
estate, heirs, designee(s), successors, or assigns according to the same
bi-weekly schedule.



b.         Payment of your current car allowance of $12,350 for a period of
twelve (12) months from the Effective Date payable on a bi-weekly basis in the
amount of $475 consistent with EBI's regular salary payment schedule.

 

c.         Should you elect COBRA continuation coverage, Biomet shall pay COBRA
premiums for you, your wife and children for a period of eighteen (18) months
from the Effective Date.  Thereafter, you shall be financially responsible for
all continuation payments.



d.         Through July 14, 2007, Biomet shall, at its sole expense, reimburse
you for the cost (not to exceed $20,000 in the aggregate), as incurred, for
attorney's fees and costs incurred by you in connection with the negotiation and
execution of this Agreement and/or outplacement services, the scope and provider
of which shall be selected by you in your sole discretion.



e.         As additional consideration to you for your acceptance of the terms
of this Agreement, the Stock Option Committee of Biomet, Inc. has agreed to
accelerate the vesting periods of those stock option agreements that have been
awarded to you through the course of your employment with Biomet. As a result,
upon execution of this Agreement, you shall have the right, but not the
obligation, to exercise all outstanding options in full notwithstanding the
terms and conditions set forth in the plan governing the option or in any notice
of option. However, all options granted to you, including any accelerated
options, will expire and will no longer be exercisable after close of business
Friday, July 14, 2006.



f.          Biomet shall purchase (or cause to be purchased) your New Jersey
house at 102 Carriage House Road, Bernardsville, New Jersey 07924, for
$2,200,000 cash.  The closing shall occur within forty (40) days from the
Effective Date hereof (August 23, 2006).  Biomet shall pay all of your closing
costs, including the New Jersey real estate transfer fee.  It is understood and
agreed by you and Biomet that no commission is owed by you to any real estate
broker in connection with your sale of the New Jersey house to Biomet and that
Biomet will not be responsible for any such commission.



g.         Biomet shall reimburse your closing costs of $91,713.00 incurred in
connection with the sale of your home in Sewall's Point, Florida and your
closing costs of $54,844.46 incurred in connection with the purchase of the New
Jersey house.

       

In addition, Biomet agrees that you shall continue to be entitled to any rights
to indemnification under Biomet's or its affiliates' directors and officers
liability insurance, Articles of Incorporation or Bylaws until July 14, 2007 as
if you had continued to be an actively employed executive officer of Biomet for
that purpose, and thereafter with respect to claims relating to the period prior
to July 14, 2007.



Except as specifically addressed in this Agreement, other post-separation
benefits will be governed by the terms of the applicable Biomet, Inc. benefits
plans and applicable law.



In exchange for this separation package, part of which you would not otherwise
be entitled to, you agree to the following:



            aa.        You agree that your relocation bonus of $720,000 (gross)
($500,760 net) shall be reduced to $232,000 (gross) (approximately $100,000
net).  You shall refund to Biomet $400,000 in cash or by wire transfer
immediately upon your receipt of the net proceeds derived from the sale of the
New Jersey house to Biomet.  Your agreement to refund $400,000 of the relocation
bonus reflects the recognition by you and Biomet that the bonus was not fully
earned in light of the unanticipated early termination of your employment.  The
W-2 Biomet provides to you for 2006 shall reflect a gross relocation bonus of
$232,000, consisting of approximately $100,000 net and $132,000 of tax
withholdings.



            bb.       By countersigning and returning this Separation and
Release Agreement you unconditionally release and forever discharge any and all
claims and causes of action which you may now have, whether known or unknown,
against Biomet, its Affiliates, and their respective current and former boards
of directors, officers, agents and employees. This release includes, but is not
limited to, any claims that might arise in tort or in contract and any claim
based on allegations of wrongful discharge and/or breach of contract, and those
alleging any violation or discrimination on the basis of race, color, sex,
religion, national origin, age, disability, or any other basis under Title VII
of the Civil Rights Act, Americans With Disabilities Act, Family and Medical
Leave Act, the Age Discrimination in Employment Act ("ADEA"), the New Jersey Law
Against Discrimination; New Jersey's Conscientious Employee Protection Act; and
New Jersey's Family Leave Act; all as amended, or any claim alleged to arise
under any other federal, state, or local law, rule, or regulation. You also
agree that your rights under the aforementioned statutes or any other federal,
state, or local law, rule or regulation are effectively waived by this
Agreement. In accepting terms of this Agreement, you do not waive any rights or
claims that may arise out of events that may occur after you countersign below.
For purposes of this Agreement, the term "Affiliates" means any other entity
that, directly or indirectly, controls, is controlled by, or is under common
control with, Biomet and all employee benefit plans (and fiduciaries of such
plans) sponsored by any of such entities.



            cc.        In signing this Agreement, you warrant that, to the
extent that you are aware of any potential or suspected violations of Biomet's
Code of Business Conduct and Ethics, Fraud and Abuse Compliance Policies and
EBI's Standard of Conduct for the Prevention of Health Care Fraud and Abuse
(collectively Biomet's "Business Ethics Policies") and other applicable laws,
including the Federal Anti-Kickback Statute, the False Claims Act, and the Stark
laws, you have reported such potential or suspected violations to the
appropriate Biomet personnel.



            dd.       In signing this Agreement, you also agree that the terms
of this Agreement shall remain strictly confidential; however, you may disclose
the terms of this Agreement to your spouse and legal or tax advisor(s) only
provided they agree to maintain the confidentiality of this Agreement. Any
breach by you of the terms of this Agreement, including the confidentiality
commitment, shall entitle Biomet to recover any separation compensation paid to
you or on your behalf, plus legal interest.



            ee.        As part of the consideration being provided to you under
this Agreement, Biomet expects you to make yourself reasonably available to
Biomet and/or its legal counsel and other designated representatives or agents
through the period in which you are receiving payments from Biomet, i.e. July
14, 2007. As a result, you agree to the following:



                  1.   Respond to the best of your ability to reasonable
inquiries from Biomet concerning ongoing matters within your knowledge and/or
former area of responsibility and to assist Biomet in transitioning those
matters to other Biomet personnel;



                  2.         To fully cooperate with Biomet and/or its legal
counsel and other designated representatives or agents in providing information
in connection with threatened, pending or future investigations or litigation,
including giving depositions and appearing for live interviews and proceedings.
Biomet shall be responsible to pay you, outside of the payment set forth above,
(after the submission of a written expense report) for all out-of- pocket
expenses for travel, lodging, meals and related expenses incurred by you in
providing services to cooperate in providing information in connection with
threatened, pending or future investigations or litigation related to your
employment duties with Biomet to and including July 14, 2006. Such travel and
services must be specifically requested by Biomet; and



                  3.         The foregoing services shall not exceed twenty (20)
hours per week, an aggregate of not more than forty (40) hours per month, and an
aggregate of not more than two-hundred and fifty (250) hours per year.  Absent
your agreement to the contrary, your consulting services are to be performed
during regular business hours and during Biomet's customary work week, Monday
through Friday, excluding holidays. Biomet shall provide you with reasonable
notice (a minimum of ten business days is presumed to be reasonable) of when
your consulting services will be needed.  Your consulting obligations to Biomet
hereunder shall not preclude you from accepting or fulfilling the obligations
associated with full time employment with a new employer.  If you become
employed during the term of this agreement, Biomet will make reasonable efforts
to minimize your consulting obligations hereunder and to schedule said
obligations at times that do not interfere with your obligations to your new
employer.         



            ff.         You acknowledge that you have knowledge of certain trade
secrets of Biomet and its Affiliates, including information concerning the
businesses, products, research and development activities, operations, future
plans, methodologies and customers of Biomet and its Affiliates. You shall
forever hold in fiduciary capacity for the benefit of Biomet and its Affiliates
and their respective businesses all secret or confidential information,
knowledge or data relating to Biomet and its Affiliates and their respective
businesses, which you have obtained during your employment. You shall not,
without Biomet's prior written consent, or as may otherwise be required by law
or legal process (provided Biomet has been given notice of any opportunity to
challenge or limit the scope of disclosure purportedly so required) allow others
to use to their personal advantage or communicate or divulge any such
information, knowledge or data to anyone other than Biomet and its Affiliates
and those specifically designated by Biomet or to an attorney retained by you to
provide legal advice with respect to this provision of the Agreement, provided
such attorney has agreed to keep such information confidential.  The
restrictions imposed upon you by this paragraph shall automatically terminate
with respect to any trade secret or other confidential information once said
information is made public by Biomet or its Affiliates or otherwise becomes
generally known, due to the actions of persons other than you, to well informed
persons working in the field to which the information pertains.    



            gg.        You acknowledge that if you were to become employed by a
Competing Organization ("Competing Organization" means an organization which
creates, develops, manufactures, or distributes appliances or devices currently
distributed by Biomet or any of its Affiliates), your new job duties and the
products, services and technology of the competing organization would be so
similar or related to those contemplated by this Agreement that it would be very
difficult for you not to rely on or use the Company's or its Affiliate's trade
secrets. You further acknowledge that you, and any Competing Organization,
cannot avoid using the trade secret information, due to the fact that even in
the best good faith, you cannot as a practical matter avoid using the knowledge
of the Company's or its Affiliates' confidential methods and trade secrets in
your work with a Competing Organization. Accordingly, through January 14, 2007,
you will not (without the written consent of Biomet); directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, member, consultant or otherwise with, or have any financial interest
in, any Competing Organization; provided that ownership, for personal investment
purposes only, of less than 5% of the voting stock of any publicly held
corporation shall not constitute a violation hereof.  If you become employed by
a Competing Organization after January 14, 2007 and before July 14, 2007, you
agree that Biomet will not be obligated to continue the payments required by
paragraphs "a," "b," and "c" above, after the date upon which your employment
with the Competing Organization starts.  

  

            hh.        Through July 14, 2007, you shall not, directly or
indirectly, on behalf of yourself or any other person solicit for employment
(other than for Biomet or any of its Affiliates) any person known by you to be
employed at the time by Biomet or any of its Affiliates.



            ii.          You acknowledge and agree that any breach of the
restrictive covenants contained in this Agreement (collectively referred to as
the "Restrictive Covenants") will result in irreparable injury to Biomet. Biomet
would not have agreed to the terms and the provisions of this Agreement but for
the Restrictive Covenants. You agree that, in the event of such a violation or
threatened violation, in addition to any remedies at law, Biomet shall be
entitled to seek equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy that may then be available and that the prevailing party in any such
proceeding shall also be entitled to recover attorneys' fees and costs from the
non-prevailing party.  If any court determines that any of the covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration, geographical scope of such provision, or such other reason as
determined by a court, as the case may be, then said covenant or covenants shall
be reduced/modified so that such unenforceable provision becomes enforceable
and, in its reduced/modified form, such provision shall be enforced.



            jj.         You agree not to make any statement, which a reasonable
person would consider disparaging to Biomet or its Affiliates and their
officers, directors or employees. The provisions of this paragraph shall remain
in full force and effect until July 14, 2007.



            kk.       You acknowledge that you were first presented with a draft
of this Agreement on July 12, 2006 and have had an opportunity to fully consider
its terms, to consult with an attorney of your own choosing, and to propose
revisions to the Agreement (some of which were agreed to by Biomet) prior to
countersigning this Agreement.  Once you have countersigned this Agreement, you
will have seven (7) days to reconsider. During that seven-day period you may
revoke your acceptance of the offer by delivering written notice of revocation
to Darlene Whaley, Senior Vice President, Human Resources for Biomet, Inc., 56
E. Bell Drive, P0 Box 587, Warsaw, IN 46581-0587 via overnight courier or fax
sent to (574) 372-1783. Should you revoke within the seven-day period, this
Agreement and your release of claims will automatically become null and void and
Biomet will make no separation payments. If you do not revoke, this Agreement
and its release of claims will become binding and irrevocable as of the eighth
day after you countersign this letter. Biomet will not make any separation
payment until after you have returned this countersigned offer and the seven-day
revocation period has expired.  If you revoke this Agreement within the
seven-day revocation period, then you shall be obligated to pay to Biomet any
gain realized from the exercise of stock options that have been accelerated
pursuant to the terms of this Agreement. "Gain realized" shall be calculated
based on the market price of Biomet Common Shares as of close of business on the
date of exercise. Also, in the event this Agreement is ever held to be invalid
or unenforceable (in whole or in part) as to any particular type of claim or
charge or as to any particular circumstances, you agree that it shall remain
fully valid and enforceable s to all other claims, charges, and circumstances.
As to any actions, claims, or charges, excepting any claim challenging this
Agreement under the ADEA, that would not be released because of the revocation,
invalidity, or unenforceability of this Agreement, you understand and agree that
the return of the above-described separation compensation made to you by Biomet,
with legal interest, is a prerequisite to asserting or bringing any such claims,
charges, or actions.



If you accept terms of this Agreement, please countersign both copies of this
letter and return one fully executed original to Darlene Whaley, Senior Vice
President, Human Resources for Biomet, Inc., 56 E. Bell Drive, PO Box 587,
Warsaw, IN 46581-0587.



Regardless of whether you choose to execute this Agreement, no later than close
of business on Friday, July 14, 2006, you must return to Biomet all company
property in your possession or control, including, but not limited to, Biomet
documents, keys, keycards, credit cards, computer equipment, cellular phones
(you may keep your cell phone through the end of July 2006), PDAs, computers,
computer disks, and all other items or records. Any unpaid expense reports must
be submitted for reimbursement by Friday, July 14, 2006.  Biomet acknowledges
that all such items have been returned as of the date this Agreement was signed.



This Agreement shall in all respects be binding upon and inure to the benefit of
each party's successors and assigns.



This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey. The provisions of this Agreement are severable. If any
provision of the Agreement is declared invalid or unenforceable, the ruling will
not affect the validity and enforceability of any other provisions of the
Agreement.



Thank you for your service to Biomet. We wish you only the best in your future
endeavors.



Very truly yours,



/s/ Garry L. England



Garry L. England

Chief Operating Officer — Domestic Operations

Biomet, Inc.



WITH MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT. I UNDERSTAND AND VOLUNTARILY ACCEPT ALL OF ITS TERMS INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.





/s/ Bart J. Doedens_____________                                         Date: 
___8/21/06__________

Bart J. Doedens, M.D.